Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION



  HAVANA DOCKS CORPORATION,
                                                                 Case No.: 19cv21724-BLOOM
                  Plaintiff,

  vs.

  CARNIVAL CORPORATION,

              Defendant.
  ____________________________________/

                                   SECOND AMENDED COMPLAINT

          Plaintiff Havana Docks Corporation (“Plaintiff”) hereby sues Carnival

  Corporation (“Defendant”), pursuant to the Cuban Liberty and Democratic Solidarity

  Act (“LIBERTAD Act”), for trafficking in Plaintiff’s confiscated property located in

  Cuba.

                                                      INTRODUCTION

          The LIBERTAD Act was enacted to assist the Cuban people in regaining their

  freedom and prosperity, strengthen international sanctions against the communist

  Cuban Government, and to deter the exploitation of wrongfully confiscated property

  in Cuba belonging to United States nationals. Although every U.S. President has

  suspended the right to bring an action under the LIBERTAD Act since its enactment

  in 1996, the Defendant has been on notice since 1996 that trafficking in property

  confiscated by the communist Cuban Government without the authorization of the

  owner of a certified claim to such property would subject it to liability under the

                                                   Colson Hicks Eidson
            255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 2 of 14




  LIBERTAD Act. As of the date of filing this Complaint, the United States

  Government has ceased suspending the right to bring an action under the LIBERTAD

  Act, which therefore permits Plaintiff to seek damages for the Defendant’s conduct in

  exploiting Plaintiff’s wrongly confiscated property.

                                                             PARTIES

         1.         Plaintiff, Havana Docks Corporation, 215 Southland Drive, Lexington,

  Kentucky, 40503, is a Delaware corporation and a U.S. National under 22 U.S.C. §

  6023(15)(B).

         2.         Defendant, Carnival Corporation, 3655 N.W. 87th Avenue, Doral,

  Florida 33178, is a foreign corporation and maintains its principal place of business

  in Doral, Miami-Dade County, Florida. Carnival controls or controlled, owns or owned

  (directly or indirectly), and/or operates or operated as or through Carnival plc

  (formerly P&O Princess Cruises), numerous entities and divisions, in addition to

  Carnival Cruise Line, that were involved in its cruises to Cuba, including the

  following: Fathom Travel Ltd., HAL Nederland N.V., Costa Crociere S.p.A. (“Costa”),

  and Airtours Plc.

                                               JURISDICTION AND VENUE

         3.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

  (federal question jurisdiction), because Plaintiff’s claim arises under 22 U.S.C. § 6021,

  et seq., and the amount in controversy exceeds the sum or value of $50,000, exclusive

  of interest, costs, and attorneys’ fees.



                                                                    2

                                                     Colson Hicks Eidson
              255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 3 of 14




        4.         Venue is proper in the Southern District of Florida under 28 U.S.C. §

  1391(b)(1), because Carnival resides in the Southern District of Florida, and under

  28 U.S.C. §§ 1391(b)(2) and 1391(d), because a substantial part of the events or

  omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida.

                    THE CUBAN LIBERTY AND DEMOCRATIC SOLIDARITY ACT

        5.         The LIBERTAD Act was enacted on March 12, 1996.                                                    One of the

  LIBERTAD Act’s purposes is to “protect United States nationals against confiscatory

  takings and the wrongful trafficking in property confiscated by the Castro Regime.”

  22 U.S.C. § 6022(6). Title III of the LIBERTAD Act (“Title III”) establishes a private

  right of action for money damages against any person who “traffics” in such property

  as defined by 22 U.S.C. § 6023(13). See 22 U.S.C. § 6082. Title III’s effective date,

  August 1, 1996, was never suspended. Liability for trafficking under Title III

  therefore attached irreversibly beginning November 1, 1996.

                                                FACTUAL ALLEGATIONS

        6.         Plaintiff, a U.S. national as defined by 22 U.S.C. § 6023(15), is the

  rightful owner of an interest in and certified claim to certain commercial waterfront

  real property in the Port of Havana, Cuba identified specifically by the Republic of

  Cuba (“Cuba”) as the Havana Cruise Port Terminal (the “Subject Property”).

        7.         Plaintiff and its predecessor in interest constructed and managed the

  Subject Property. The Subject Property was continuously, owned, possessed, used and

  managed in Cuba by Plaintiff from 1917 until the communist Cuban Government

  confiscated it in 1960.

                                                                   3

                                                    Colson Hicks Eidson
             255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 4 of 14




        8.         From 1960 to present, Plaintiff has remained active for the purpose of

  preserving its claim to the Subject Property. Plaintiff has diligently pursued its

  rights, filing this lawsuit on the first possible day after the United States Government

  ceased suspending Title III’s right to bring an action. Plaintiff could not have filed

  this lawsuit earlier than it did due to the suspension of Title III’s right to bring an

  action.

                                Cuba’s Confiscation of the Subject Property
        9.         The communist Cuban Government confiscated the Subject Property on

  October 24, 1960. The communist Cuban Government maintains possession and

  control of the Subject Property and has not paid any compensation to Plaintiff for its

  seizure.

        10.        More specifically, the communist Cuban Government nationalized,

  expropriated, and seized ownership and control of the Subject Property. The Subject

  Property has not been returned and adequate and effective compensation has not

  been provided. Further, the claim to the Subject Property has not been settled

  pursuant to an international claims settlement agreement or other settlement

  procedure.

        11.        Plaintiff never abandoned its legitimate interest in and claim to the

  Subject Property.

                            Certification of the Confiscated Subject Property

        12.        Plaintiff’s ownership interest in and claim to the Subject Property has

  been certified by The Foreign Claims Settlement Commission of the United States

                                                                   4

                                                    Colson Hicks Eidson
             255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 5 of 14




  (“FCSC”). A copy of the FCSC’s Certified Claim (“Claim No.CU-2492”) is attached

  hereto as Exhibit A. Claim No. CU-2492, which has no time limit and has not

  expired, provides an itemized listing of the property interests certified by the FCSC,

  as follows:




           13.     After taking into account amortization, depreciation, accrued interest,

  and other adjustments, the FCSC’s final decision certified the loss at “Nine Million

  One Hundred Seventy-nine Thousand Seven Hundred Dollars and Eighty-eight

  Cents ($9,179,700.88) with interest thereon at 6% per annum from the respective

  dates of loss to the date of settlement.” (Exhibit A at 3.)

           14.     The largest portion of the loss certified in Claim No. CU-2492 consisted

  of the structures on the San Francisco, Machina, and Santa Clara Piers. (Exhibit A

  at 9.)

                                                                   5

                                                    Colson Hicks Eidson
             255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 6 of 14




        15.      A concession was one of the several property interests certified. The

  concession granted the Plaintiff a term of 99 years for the use of, improvement,

  construction upon, operation and management of the Subject Property. The Plaintiff

  used, operated, managed and made significant improvements on the Subject Property

  from 1905 until 1960, when it was confiscated by the communist Cuban Government

  in 1960. The concession never expired by its term. It was confiscated by the Cuban

  Government. Thus, when the Subject Property was confiscated in 1960, Havana

  Docks still had a balance of 44 years of concessionary rights remaining; those 44 years

  of concessionary rights still remain in balance, and Havana Docks has never been

  indemnified by the Cuban Government or anyone for the loss of that property

  interest. As a result, under the terms of the concession and Cuban law in force at the

  time, Havana Docks still retains, to this day, a reversionary interest of 44 years

  remaining in the Subject Property (i.e., a future or contingent possessory right).

        16.      Further, the concession granted to the Plaintiff the contractual right to

  be indemnified for the value of the work constructed by it on the Subject Property in

  the event of expropriation, as follows:

        Seventh: If during the continuance of the concession the works may be
        expropriated by virtue of Article 50 of the Law of Ports, the government
        or its departments will indemnify the concessionary to the value of the
        work constructed by it, including the Custom House Inspectors
        Department and the wharf on the north side of the pier, but not the
        value of the machinery, rolling stock, equipment and apparatus referred
        to in the preceding clause, in case the concessionary may decide to
        remove them.

  (See Exhibit B.)

        17.      This indemnity right gave the Plaintiff an interest in the Subject
                                                                 6

                                                  Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 7 of 14




  Property that was not time-limited. As an express term of the concession, the

  indemnity right—which by the terms of the concession was not time limited—was

  certified by the FCSC. The “value of the work constructed by” Havana Docks and its

  predecessor-in-interest include the value of the San Francisco, Machina and Santa

  Clara Piers, as reflected in the certified claim.

        18.      This claim to indemnity remains unpaid. The LIBERTAD Act expressly

  contemplates this type of property interest and recognizes such an unpaid debt as an

  obligation that attaches to the confiscated property, as would a mechanic’s lien: the

  LIBERTAD Act defines the term “confiscated” to include “the failure of the Cuban

  Government to pay, on or after January 1, 1959-- . . . a debt which is a charge on

  property nationalized, expropriated, or otherwise taken by the Cuban Government.”

  22 U.S.C. § 6023(4)(B)(ii) (emphasis added); see also 22 U.S.C. § 6023(12)(A) (defining

  “property” to include “any property. . . whether real, personal, or mixed, and any

  present, future, or contingent right, security, or other interest therein, including any

  leasehold interest” (emphases added)). So too does Cuban law in effect at the time of

  confiscation. See e.g., Codigo Civil, Title II, Art. 349 (“No one shall be deprived of his

  property, except by competent authority and with sufficient cause of public utility,

  always after the proper indemnity. If this requisite has not been fulfilled the judges

  shall protect, and in a proper case, replace the condemned party in possession.”)

  (emphasis added).

        19.      Plaintiff has never received any compensation nor been indemnified for

  the expropriation of the Subject Property, including for the concession or any other

                                                                 7

                                                  Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 8 of 14




  property interests.

        20.      Under the LIBERTAD Act, Plaintiff’s ownership of Claim No. CU-2492

  is a property interest in the Subject Property entitling the Plaintiff to sue under Title

  III against whomever traffics in the Subject Property. 22 U.S.C. § 6082(a)(1)(A).

        21.      Carnival has had constructive knowledge of Plaintiff’s publicly

  available, certified claim to the Subject Property since the FCSC completed the

  Cuban claims program on July 6, 1972.

        22.      Carnival has had actual knowledge of Plaintiff’s certified claim to the

  Subject Property since at least February 11, 2019, due to a notice letter sent via

  certified mail by Plaintiff pursuant to 22 U.S.C. § 6082(a)(3)(D).

        23.      The terms of Claim No. CU-2492 expressly state that the claim does not

  expire until “the date of settlement.” (ECF No. 24-1, at 4, 13.) That date has not yet

  come. The certified claim is still actionable. Claim No. CU-2492 has no time limit.

   Carnival’s Trafficking in the Confiscated Subject Property: 1996 – 2001 (Airtours)

        24.      From April 1996 until June 2001, Carnival owned a 26% to 30% interest

  in Airtours Plc (“Airtours”).

        25.      Micky Arison (“Arison”), Carnival’s present chairman and former chief

  executive officer, and Howard Frank (“Frank”), Costa’s present chairman and

  Carnival’s former chief operating officer and vice chairman, sat on Airtours’ board of

  directors during this time.

        26.      “On June 1, 2001 [Carnival] sold [its] investment in Airtours plc which

  resulted in a nonoperating net gain of approximately $100 million and net cash

                                                                 8

                                                  Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 9 of 14




  proceeds of approximately $492 million.” (Carnival Corporation, Second Quarter 2001

  Form 10-Q (July 13, 2001).)

        27.      On information and belief, from approximately 1998 and through at

  least 2001, Airtours knowingly and intentionally operated cruises to Havana, Cuba,

  using the Subject Property to embark and disembark its passengers.

        28.      Airtours’ knowing and intentional conduct with regard to the

  confiscated Subject Property is trafficking as defined in 22 U.S.C. § 6023(13)(A).

        29.      On information and belief, Carnival knowingly and intentionally

  caused, directed, participated in, and/or profited from Airtours’ trafficking in the

  Subject Property, and otherwise engaged in trafficking in the Subject Property

  through Airtours from approximately 1998 through 2001.

        30.      Neither Airtours nor Carnival sought or obtained the authorization of

  Plaintiff to traffic in the Subject Property at any time.

        Carnival’s Trafficking in the Confiscated Subject Property: 1997 (Costa)

        31.      Costa is a wholly-owned subsidiary of Carnival. In June 1997, Carnival

  acquired a 50% interest in Costa, with Airtours acquiring the other 50% interest in

  Costa. Due to Carnival’s ownership of 26 – 30% interest in Airtours, Carnival directly

  and indirectly acquired a 63 – 65% interest in Costa at that time, making it part of

  Carnival’s affiliated cruise operations. (Carnival Corporation Year 2000 Form 10-K

  (Feb. 28, 2001).) On September 29, 2000, Carnival acquired the remaining 50%

  interest in Costa from Airtours. (Id.)



                                                                 9

                                                  Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 10 of 14




         32.      Upon acquiring Costa in 1997, two Carnival executives were appointed

   to Costa’s Board of Directors: Arison, Carnival’s present chairman and former chief

   executive officer; and Frank, Costa’s present chairman and Carnival’s former chief

   operating officer and vice chairman.

         33.      In the months after its acquisition of Costa, Carnival recorded income of

   $9 million related to its interests in Costa.

         34.      On information and belief, after November 1, 1996, Costa knowingly and

   intentionally renovated, expanded and managed the Subject Property under a joint

   venture and concession agreement with the communist Cuban Government.

         35.      On information and belief, after November 1, 1996, Costa knowingly and

   intentionally operated its commercial cruise business to Havana, Cuba, using the

   Subject Property to embark and disembark its passengers.

         36.      Costa’s knowing and intentional conduct with regard to the confiscated

   Subject Property is trafficking as defined in 22 U.S.C. § 6023(13)(A).

         37.      Neither Costa nor Carnival sought or obtained Plaintiff’s authorization

   to traffic in the Subject Property at any time.

         38.      On information and belief, Carnival assumed Costa’s liabilities upon

   acquisition. (See Carnival Corporation Year 2000 Form 10-K (Feb. 28, 2001).)

         39.      On information and belief, Carnival knowingly and intentionally

   caused, directed, participated in, and/or profited from Costa’s trafficking in the

   Subject Property, and otherwise engaged in trafficking in the Subject Property

   through Costa, its subsidiary.

                                                                 10

                                                   Colson Hicks Eidson
            255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 11 of 14




         Carnival’s Trafficking in the Confiscated Subject Property: 2016 – 2019

         40.     On information and belief, beginning on or about May 1, 2016, Carnival

   knowingly and intentionally commenced, conducted, and promoted its commercial

   cruise line business to Cuba using the Subject Property by regularly embarking and

   disembarking its passengers on the Subject Property without the authorization of

   Plaintiff or any U.S. national who holds a claim to the Subject Property.

         41.     On information and belief, beginning on or about May 1, 2016, the

   Defendant also knowingly and intentionally participated in and profited from the

   communist Cuban Government’s possession of the Subject Property without the

   authorization of Plaintiff or any U.S. national who holds a claim to the Subject

   Property.

         42.     On information and belief, Carnival trafficked in the Subject Property

   until May 28, 2019.

         43.     Carnival’s knowing and intentional conduct with regard to the

   confiscated Subject Property is trafficking as defined in 22 U.S.C. § 6023(13)(A).

         44.     As a result of the Carnival’s trafficking in the Subject Property, Carnival

   is liable to Plaintiff for all money damages allowable under 22 U.S.C. § 6082(a).

                                                CLAIM FOR DAMAGES

                                     TITLE III OF THE LIBERTAD ACT

         45.     Plaintiff incorporates by reference paragraphs 1 through 44 as if fully

   stated herein.



                                                                11

                                                  Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 12 of 14




         46.      This claim is brought pursuant to Title III of the LIBERTAD Act, 22

   U.S.C. § 6082.

         47.      As set forth in Title III and alleged above, at various times from

   November 1, 1996 through at least May 28, 2019, Carnival did traffic, as that term is

   defined in 22 U.S.C. § 6023(13)(A), in the Subject Property which was confiscated by

   the communist Cuban Government on or after January 1, 1959 and is therefore liable

   to Plaintiff, who owns the claim to the Subject Property, for money damages.

         48.      Plaintiff is entitled to all money damages allowable under 22 U.S.C.

   § 6082(a), including, but not limited to, those equal to the sum of:

                  a.      The amount greater of: (i) the amount certified by the Foreign

   Claims Settlement Commission, plus interest; (ii) the amount determined by a special

   master pursuant to 22 U.S.C. § 6083(a)(2); or (iii) the “fair market value” of the

   Subject Property, plus interest;

                  b.      Three times the amount determined above (treble damages); and

                  c.      Court costs and reasonable attorneys’ fees.

         49.      As of the date of filing this Complaint, the United States Government

   has ceased suspending the right to bring an action under Title III, 22 U.S.C. § 6085,

   which therefore permits Plaintiff to seek the relief requested herein.

                                                REQUEST FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Carnival as follows:

                  A. Ordering Carnival to pay damages (including treble damages);



                                                                 12

                                                   Colson Hicks Eidson
            255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 13 of 14




                  B. Ordering Carnival to pay pre- and post-judgment interest on any

                        amounts awarded;

                  C. Order Carnival to pay attorneys’ fees, costs, and expenses; and

                  D. Ordering such other relief as may be just and proper.



                                             DEMAND FOR JURY TRIAL
         Plaintiff demands a jury trial on all issues so triable, and a trial pursuant to

   Rule 39(c), Federal Rules of Civil Procedure, as to all matters not triable as of right

   by a jury.

         Dated: October 27, 2020.

                                                             Respectfully submitted,

                                                             COLSON HICKS EIDSON, P.A.
                                                             255 Alhambra Circle, Penthouse
                                                             Coral Gables, Florida 33134
                                                             Telephone: (305) 476-7400
                                                             Facsimile: (305) 476-7444
                                                             E-mail: eservice@colson.com

                                                             By: s/ Roberto Martínez______
                                                             Roberto Martínez, Esquire
                                                             Florida Bar No. 305596
                                                             bob@colson.com
                                                             Stephanie A. Casey, Esquire
                                                             Florida Bar No. 97483
                                                             scasey@colson.com
                                                             Aziza F. Elayan-Martínez, Esquire
                                                             Florida Bar No. 92736
                                                             aziza@colson.com
                                                             Zachary Lipshultz
                                                             Florida Bar No. 123594
                                                             zach@colson.com

                                                                             - and -

                                                                 13

                                                   Colson Hicks Eidson
            255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21724-BB Document 149 Entered on FLSD Docket 10/27/2020 Page 14 of 14




                                                            MARGOL & MARGOL, P.A.
                                                            2029 3rd Street North
                                                            Jacksonville Beach, Florida 32250
                                                            Telephone: (904) 355-7508
                                                            Facsimile: (904) 619-8741

                                                            Rodney S. Margol, Esquire
                                                            Florida Bar No. 225428
                                                            Rodney@margolandmargol.com


                                                   Attorneys for Plaintiff Havana Docks Corporation




                                                                14

                                                  Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
